1. The defendant complains that an exception taken by him to the admission of evidence has not been considered. The bill was for an injunction to enjoin interference with an alleged right of way. In addition to proof of prescriptive title to the way, the plaintiff *Page 97 
offered evidence tending to show that the point at which the way was obstructed was within the limits of a highway. The defendant's exception was to the admission of testimony as to the location of the boundary line of the highway, and tending to show that the point of obstruction was within it.
Title to the easement gave the plaintiff all the rights of an owner to enjoy the way free from obstruction, and entitled him to an owner's remedy to protect his easement. Having established his ownership by prescription, neither his right to an unobstructed passage, nor his right, if any, to have the obstruction enjoined, could be affected by the determination of the question whether or not he also had an additional right as a member of the traveling public to cross the locus. In other words, upon proof of his title, the latter issue became immaterial to the result. The immateriality of the issue having been pointed out in the opinion, it was not deemed necessary to specifically deal with this exception. There was no claim that the evidence in question was prejudicial, and there can be no valid claim that it could have influenced the court in its finding on the other issues. As the objection was to the admission of unprejudicial evidence upon an issue which the findings of the court and the course of the trial rendered immaterial to the result, the defendant took nothing by his exception. Perley v. Marshall, 57 N.H. 206, 207; Smith v. Morrill, 71 N.H. 409, 410
and cases cited; Small v. Saunders, 81 N.H. 520, 521 and cases cited.
2. Defendant argues that the trial court made merely a ruling and not a finding when stating its conclusion that the plaintiff had acquired prescriptive title. The contention is in the teeth of the language of the court and without merit. The language of the court is: "The court finds that for a period of more than twenty years prior to the fourth day of May, 1923, when the defendant acquired his title, the plaintiff and his predecessors in title have used the right of way for the purpose of going to and from his and their land on the side of the swamp or marsh next to the Concord road, when they had occasion to do so; that such use has been of such a continuous, notorious, open, and adverse character, enjoyed without objection on the part of the defendant's predecessors in title, that the plaintiff has thereby acquired a right by prescription to use the right of way in the manner and for the purposes heretofore described."
3. The defendant contends that the essential fact of the inadequacy of the plaintiff's remedy could not be inferred from the general finding in his favor. The case is silent as to whether the findings were *Page 98 
made upon the motion of one of the parties under P. L., c. 316, s. 12, which requires the justice upon request to report the facts. The opinion was written upon the assumption, therein expressed, that the court had found and reported only certain of the material findings, and that the case did not purport to state all the facts found; and it was accordingly held, on the authority of Spaulding v. Mayo, 81 N.H. 85, 86, that the general verdict or finding for the plaintiff, in the absence of inconsistent findings, implied a finding of all the special facts necessary to sustain it. Our attention, however, is called to the language of the decree following a recital of the finding of the plaintiff's prescriptive title, viz., "It is therefore ordered and decreed" etc. Upon reflection we are of the opinion that the trial court thus purports to base its decree solely upon the facts reported; and that, therefore, the general finding for the plaintiff does not carry by implication the necessary supporting finding that the plaintiff had no adequate remedy at law. It follows that, on the record as it stands, the injunction should not have been granted.
In view of the general conclusion of the court, however, justice would seem to require that opportunity be accorded the plaintiff to have any doubt as to the record upon this point cleared up. The court found that the defendant had obstructed a way in which the plaintiff had acquired prescriptive title. As indicated in the opinion, it could also be inferred from the reported facts that the deprivation of the way was a substantial and serious damage to the plaintiff, that the defendant intended to persist in his interruption of the way, and that these found and findable facts would support the further finding that the plaintiff's remedy at law was inadequate. Whether or not the latter inference should be drawn either from these subsidiary findings, or from the unreported evidence, is a question of fact for the trial justice. Leave is, therefore, given the plaintiff to apply for a finding upon the question of the adequacy, or inadequacy, of his remedy at law. In the absence of a finding that such remedy is inadequate the plaintiff's bill should be dismissed. On the other hand, if the court upon a reconsideration of his findings or of the evidence finds that the plaintiff's remedy at law is inadequate, an injunction will lie.
Plaintiff's bill dismissed, nisi.
All concurred. *Page 99